DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/02/2021 has been entered. 

Status of Claims
Claim 1 has been amended. Claims 2 and 10-22 have been cancelled. No new claim has been added. Claims 1 and 3-9 are pending. Claims 1 and 3-9 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 07/02/2021 have been fully considered. It is noted that claim 1 has been amended to recite “a reactor fluidly coupled to the adsorption column via a reactor line; and wherein supplying the second gas to the adsorption column increases a partial pressure of the second gas and results in a reduction of a partial pressure of the at least one first component of the first gas causing the at least one first component of the first gas being desorbed from the adsorbent to create a mixture of the at least one first component of the first gas and the second gas that is supplied to the reactor via the reactor line”.
Applicants argue that the cited references Chang et al. (US 8,911,536 B2) and/or Wang et al. (Carbon dioxide reforming of methane to produce synthesis gas over metal supported catalysts: State of the Art, Energy and Fuels, 1996, 10. 896-904) fails to teach or suggest each and every limitation of independent claim 1, especially the feature of “a reactor fluidly coupled to the adsorption column via a reactor line; and wherein supplying the second gas to the adsorption column increases a partial pressure of the second gas and results in a reduction of a partial pressure of the at least one first component of the first gas causing the at least one first component of the first gas being desorbed from the adsorbent to create a mixture of the at least one first component of the first gas and the second gas that is supplied to the reactor via the reactor line”.
Applicants argue that: Chang relates to a method and apparatus for rapid adsorption-desorption CO2 capture. While Chang discloses adsorption and desorption of CO2, Chang is not concerned with production of a product gas and, as such does not disclose “a reactor fluidly coupled to the adsorption column,” as recited in amended independent claim 1. Further, Chang does not disclose creating a gas mixture “that is supplied to the reactor via the reactor line.” As recited in amended independent claim 1. For at least these reasons, amended independent claim 1 distinguishes over Chang and requests that the rejection thereof be withdrawn.  In addition, secondary reference Wang does not disclose “a reactor fluidly coupled to the adsorption column via a reactor line; and wherein supplying the second gas to the adsorption column increases a partial pressure of the second gas and results in a reduction of a partial pressure of the at least one first component of the first gas causing the at least one first component of the first gas being 
In response, the applicants’ arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. However, the amended claim limitation is addressed in view of different interpretation and combination of the previously cited references Chang and Wang as presented in the instant Office action. 
Upon further consideration and search, in response to the applicants’ amendments, a modified ground(s) of 35 U.S.C. §103(a) rejections to claims 1 and 3-9 are presented in the instant Office action in view of the previously found references Chang and Wang.

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,911,536 B2, hereinafter “Chang”), in view of Wang et al. (Carbon dioxide reforming of methane to produce synthesis gas over metal supported catalysts: State of the Art, Energy and Fuels, 1996, 10. 896-904, hereinafter “Wang”).
In regard to claims 1 and 3-9, Chang discloses an apparatus for capture and sequestration of CO2 from fossil fuel-fired power plant flue gas includes a polymer matrix embedded with a sorbent suitable for removing CO2, from the flue gas and a spacer mated with the polymer matrix (i.e., an adsorbent) (Abstract). This directs the removal of CO2 from fossil fuel-fired power plant flue gas (i.e., a gas generated from an industrial plant). 
Chang discloses an embodiment of an apparatus for removing CO2 from flue gas by thermal swing adsorption (TSA) comprising (Fig. 1; col. 6, lines 15-32):
(i) A feed line (i.e., a first gas feed) at the top of the adsorption column for delivering a flue gas comprising CO2 diluted with nitrogen (N2) in the air (col. 1, lines 13-21).  The flue gas meets the first gas, CO2 meets at least one first component of the first gas, and the nitrogen meets the at least one second component of the first gas.
(ii)) A feed line (i.e., a second gas feed) at the bottom of the adsorption column for delivering steam (i.e., a second gas) for desorption and flushing of the adsorption column.
(iii) An adsorption column comprising a polymer matrix embedded with a sorbent (i.e., an adsorbent material) suitable for removing CO2 from the flue gas and a spacer mated with the polymer matrix (col. 2, lines 36-40).
(iv) A vent in a fluid communication of with the adsorption column that deliver “DRY GAS” in Fig. 1 which is considered to comprises nitrogen since “RAW PRODUCT CO2” is 
(v) It is noted that the supply of steam (i.e., a second gas) to the adsorption column is expected to increases the partial pressure of the steam and this causes desorption of carbon dioxide gas adsorbed in the adsorption column which directs the decrease of the partial pressure of the carbon dioxide.  The teachings of Chang renders the limitation “supplying the second gas to the adsorption column increases a partial pressure of the second gas and results in a reduction of a partial pressure of the at least one first component of the first gas causing the at least one first component of the first gas being desorbed from the adsorbent” obvious. 
Chang does not explicitly disclose the subsequent step/apparatus of converting carbon dioxide with methane (second gas) to produce syngas by flushing the adsorbent with methane, wherein the flushing creates a mixture of the at least one first component of the first gas (CO2) and the second gas (CH4) that is supplied to the reactor via the reactor line.
Wang discloses carbon dioxide reforming of methane produces synthesis gas with a low hydrogen to carbon monoxide ratio, which is desirable for many industrial synthesis processes. This reaction also has very important environmental implications since both methane and carbon dioxide contribute to the greenhouse effect (Abstract). Wang discloses CO2 reforming of CH4 to produce syngas is a very important reaction with relevance to the chemical industry and environment. It has a great potential to be used as energy transformation and storage system due to its reversibility (methanation), thus offering effective vehicles for transporting and storing solar and nuclear energies (page 904, Conclusion).   Wang discloses various embodiment of converting CO2 with CH4 to syngas over different types of catalyst materials (pages 897-904).  
Wang does not explicitly disclose sources of reactants materials (i.e., CO2 and CH4), however, it is reasonably expected that one skilled in the art would have prepared reactant materials comprising CO2 and CH4 for CO2 reforming of CH4 to produce syngas from any available sources including by-products, or intermediate products resulted from petrochemical processes, such as, a/an process/apparatus for removing CO2 from flue gas by thermal swing adsorption (TSA) taught by Chang, and/or any other processes that can produce CO2 and CH4. 
Since (1) the desire to enhance commercial opportunities by improving a product or process is universal, and even commonsensical and (2) reactant materials comprising CO2 and CH4 can be obtained from any available sources in petrochemical processes, one skilled in the art would have had a motivation to combine prior arts, Chang and Wang, even absent any hint of suggestion in the references themselves, thereby practice an integrated apparatus for capture and sequestration of CO2 from fossil fuel-fired power plant flue gas and subsequent carbon dioxide reforming of methane produces synthesis gas as recited in claimed invention.  See In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). See MPEP 2144.II.  
Since Wang discloses CO2 reforming of CH4 to produce syngas, the limitation of using methane as a flushing gas to desorb the adsorbed carbon dioxide in Chang’s apparatus, wherein the flushing creates a mixture of the at least one first component of the first gas (CO2) and the second gas (CH4) that is supplied to the reactor via the reactor line, is considered obvious in light of teachings from Chang and Wang. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus (and in Chang, in view of Wang, and further include the subsequent step/apparatus of converting carbon dioxide with methane to produce syngas by flushing the adsorbent with methane, wherein the flushing creates a mixture of the at least one first component of the first gas (CO2) and the second gas (CH4) that is supplied to the reactor via the reactor line, this is because (i) Wang discloses carbon dioxide reforming of methane produces synthesis gas with a low hydrogen to carbon monoxide ratio, which is desirable for many industrial synthesis processes. This reaction also has very important environmental implications since both methane and carbon dioxide contribute to the greenhouse effect (Wang, Abstract); (ii) Wang discloses CO2 reforming of CH4 to produce syngas is a very important reaction with relevance to the chemical industry and environment. It has a great potential to be used as energy transformation and storage system due to its reversibility (methanation), thus offering effective vehicles for transporting and storing solar and nuclear energies (Wang, page 904, Conclusion); and (iii) Wang discloses various embodiment of converting CO2 with CH4 to syngas over different types of catalyst materials (pages 897-904). 
 In light of teachings from Chang, in view of Wang, the limitation of a first makeup feed of the at least one first component of the first gas coupled to the reactor line, and a second makeup feed of the second gas coupled to the reactor line to the syngas reactor, as a result, the flushing creates a mixture of the at least one first component of the first gas (CO2) and the second gas (CH4) that is supplied to the reactor via the reactor line, is considered obvious since the carbon dioxide and methane are raw reactants for the production of syngas. 
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772